DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an amendment filed 08/24/2022, claims 1-3, 5, 7-9, and 12-15 have been amended, and claims 16-20 are new. Currently, claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to physiological sensing processing for a HMD device.
Independent claim 1 distinctly features: 	
	“a plurality of physiological sensors to detect physiological signals associated with a body part of a user; and a signal processor to receive output signals based on measurements of the plurality of physiological sensors, the signal processor comprising a plurality of signal selection blocks programmable to selectively combine respective collections of the output signals to detect target physiological activities of the user, wherein the plurality of signal selection blocks comprises: a first signal selection block receiving as input the output signals, the first signal selection block programmable to select a first subset of the output signals that corresponds to a selected first subset of the plurality of physiological sensors, wherein physiological sensors of the selected first subset form a first virtual sensor, and a second signal selection block receiving as input the output signals, the second signal selection block programmable to select a different second subset of the output signals that corresponds to a selected second subset of the plurality of physiological sensors, wherein physiological sensors of the selected second subset form a second virtual sensor different from the first virtual sensor, wherein the signal processor further comprises: a first signal combiner to combine output signals of the first subset to produce a first combined signal, a second signal combiner to combine output signals of the second subset to produce a second combined signal, and wherein the signal processor is to process the first and second combined signals to provide an indication of a state of the user”

Independent claim 12 distinctly features: 	
“receive output signals based on measurements of a plurality of physiological sensors arranged in a pattern on the device; and program a signal processor to selectively combine respective collections of the output signals to detect target physiological activities of a user, wherein the signal processor comprises a plurality of signal selection blocks that comprise: a first signal selection block receiving as input the output signals, the first signal selection block programmable to select a first subset of the output signals that corresponds to a selected first subset of the plurality of physiological sensors, wherein physiological sensors of the selected first subset form a first virtual sensor, and a second signal selection block receiving as input the output signals, the second signal selection block programmable to select a different second subset of the output signals that corresponds to a selected second subset of the plurality of physiological sensors, wherein physiological sensors of the selected second subset form a second virtual sensor different from the first virtual sensor; combine, using a first signal combiner of the signal processor, output signals of the first subset to produce a first combined signal; combine, using a second signal combiner of the signal processor, output signals of the second subset to produce a second combined signal; and process, by the signal processor, the first and second combined signals to provide an indication of a state of the user”

Independent claim 15 distinctly features: 	
“receiving, by a signal processor, output signals based on measurements of a plurality of physiological sensors to detect physiological signals associated with a body part of a user; selectively combining, by the signal processor, respective collections of the output signals to isolate corresponding regions of the body part of the user, wherein the signal processor comprises a plurality of signal selection blocks that comprise: a first signal selection block receiving as input the output signals, the first signal selection block programmable to select a first subset of the output signals that corresponds to a selected first subset of the plurality of physiological sensors, wherein physiological sensors of the selected first subset form a first virtual sensor, and a second signal selection block receiving as input the output signals, the second signal selection block programmable to select a different second subset of the output signals that corresponds to a selected second subset of the plurality of physiological sensors, wherein physiological sensors of the selected second subset form a second virtual sensor different from the first virtual sensor; combining, using a first signal combiner of the signal processor, output signals of the first subset to produce a first combined signal; combining, using a second signal combiner of the signal processor, output signals of the second subset to produce a second combined signal; and processing, by the signal processor the first and second combined signals to determine a non-verbal condition of the user”
The closest prior arts Murdock et al. (US 20180065017 A1) teaches EEG sensors for user brain wave detection as shown in paragraph 80, and Boger et al. (US 20120262558 A1) teaches uses of multiple sensors to enhance detection accuracy as shown in paragraph 62.
However it either singularly or in combination, fail to fully anticipate or render the above underlined limitations obvious which sensor processing for user physiological signal detection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/Primary Examiner, Art Unit 2626